Appeals from an order of the Supreme Court, Erie County (Patrick H. NeMoyer, J.), entered September 19, 2012. The order, inter alia, converted the cross claims of defendant Dry Creek Products, Inc., against defendants Lennox Hearth Products, Inc. and Aeropostale, Inc., into third-party claims.
*1327It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present — Scudder, P.J., Centra, Lindley, Sconiers and Valentino, JJ.